Citation Nr: 0631376	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for deep venous 
thrombosis, left leg, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for mesenteric ischemia 
and bowel necrosis secondary to service-connected deep venous 
thrombosis, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to April 
2001.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Houston, Texas, which denied the claims on appeal.

The appellant, during his hearing before the undersigned 
Veterans Law Judge, has asserted that service connection is 
in effect for a systemic circulatory disorder, including a 
hypercoagulability state.  A review of the record does not 
reflect that a claim for such a disability has ever been 
adjudicated by the RO.  Based on the veteran's correspondence 
and hearing testimony, this issue is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that pertinent evidence exists which has 
not been associated with the claims folder.  The veteran 
testified that he had received inpatient treatment for deep 
venous thrombosis of the left leg and pulmonary embolism at 
the Southeast Memorial Hospital in Houston, Texas, a private 
facility, in June 2001.  Also, the only VA treatment records 
are dated from December 2002 to June 2003.  The record 
indicates that the veteran received VA treatment prior to 
December 2002 and after June 2003.  

Finally, the September 2005 examiner who assessed the 
veteran's service-connected deep venous thrombosis of the 
left leg did not have the veteran's medical record or the 
claims file available for review in connection with the 
examination.  Under the circumstances, another medical 
examination is required to fulfill the duty to assist.  See 
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, records of inpatient 
treatment in June 2001 for deep venous 
thrombosis of the left leg and pulmonary 
embolism should be developed from 
Southeast Memorial Hospital in Houston, 
Texas.

2.  Records of VA treatment for deep 
venous thrombosis of the left leg, 
mesenteric ischemia and bowel necrosis, 
should be developed from the VA Medical 
Center (MC) in Houston, Texas: 

(a) between April 2001 and December 
2002; and 
(b) between June 2003 and the 
present.

3.  The RO should arrange for a VA varicose 
veins examination of the veteran by a 
physician with appropriate expertise.  The 
examiner should identify with specificity 
the nature and severity of the veteran's 
service-connected deep venous thrombosis of 
the left leg.  All indicated tests and 
studies should be conducted.  The claims 
files, including a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination.  

4.  Thereafter, the RO should take adjudicatory 
action on the claims here in question.  If any 
benefit sought remains denied, the RO should 
furnish a supplemental statement of the case 
(SSOC) to the veteran and representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to the Board of Veterans' Appeals (Board) for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


